

 
 
 
 
Exhibit 10.14(c)



THIRD AMENDMENT TO THE
MINERALS TECHNOLOGIES INC. SAVINGS AND INVESTMENT PLAN
(as amended and restated effective as of September 14, 2007, with certain other
effective dates)


WHEREAS, pursuant to Section 12.1 of the Minerals Technologies Inc. Savings and
Investment Plan, as amended and restated effective September 14, 2007, with
certain other effective dates (the “Plan”), the Minerals Technologies Inc. (the
“Company”) reserves the right to amend the Plan by action of its Board of
Directors; and


WHEREAS, the Company desires to amend the Plan to comply with the Pension
Protection Act of 2006 (“PPA”) and the Heroes Earnings Assistance and Relief Tax
Act of 2008 (“HEART Act”), to reflect administration of 2009 required minimum
distributions, and for other administrative changes.


NOW, THEREFORE, the Plan is hereby amended, effective as of the dates set forth
below, as follows, with such amendment intended to constitute good faith
compliance with the above-referenced law changes:


 
1.Effective January 1, 2010, the second paragraph of Section 3.1 shall be
replaced with the following:



 
“Subject to the following provisions of this Section 3.1, each other Employee
who is employed by the Employer shall become a Participant under the Plan as
soon as administratively possible following his Employment Date.  Provided,
however, that any Employee (i) who is classified by the Employer as a temporary
employee, or (ii) who is scheduled to complete less than twenty (20) Hours of
Service per week, shall become a Participant as soon as administratively
possible following his completion of a Year of Service (i.e., upon the
completion of one thousand (1,000) Hours of Service during the twelve
(12)-consecutive month period commencing on his Employment Date on in a Plan
Year commencing on or after his Employment Date, as provided in Section 2.1).”



 
2.Effective January 1, 2007, Section 5.1(b) of the Plan shall be amended to add
the following paragraph at the end thereof:



 
“Notwithstanding the foregoing, a Participant whose Account is invested in
employer securities, within the meaning of Section 401(a)(35) of the Code, shall
be permitted to divest such employer securities and invest in other investment
options in the manner and to the extent required by Section 401(a)(35) of the
Code and any regulations or guidance issued thereunder.”



 
3.Effective January 1, 2010, Section 7.2 of the Plan shall be amended by
replacing the last paragraph thereof with the following:



 
“Notwithstanding the foregoing, a Participant’s Account may be frozen to prevent
the Participant from taking any withdrawals, loans and/or distributions from his
Account in accordance with the Plan’s qualified domestic relations order
procedures.”


 
 

--------------------------------------------------------------------------------

 



 
4.Effective January 1, 2009, Section 7.5 of the Plan shall be amended by adding
the following new subsection (f) at the end thereof:



“(f)Special Rules for Required Minimum Distributions During 2009.


For purposes of this subsection, a “2009 RMD” is the required minimum
distribution a Participant or Beneficiary, as applicable, is required to receive
for 2009 without regard to Section 401(a)(9)(H) of the Code.


A Participant or Beneficiary whose initial required minimum distribution is a
2009 RMD will not receive distribution of his 2009 RMD unless he elects
otherwise in accordance with procedures established by the Administrator.


A Participant or Beneficiary whose 2009 RMD is not his initial required minimum
distribution will receive his 2009 RMD unless he elects to suspend his 2009 RMD
in accordance with procedures established by the Administrator.


A direct rollover will be offered only for distributions that would be eligible
rollover distributions without regard to Section 401(a)(9)(H) of the Code.


The provisions of this subsection (f) shall be interpreted in accordance with
Section 401(a)(9)(H) of the Code and regulatory guidance issued thereunder.”


 
5.Effective January 1, 2007 with respect to Section 8.5(a) and effective January
1, 2009 with respect to Sections 8.5(b) and (c), Article 8 of the Plan shall be
amended by adding the following new section at the end thereof:



 
“8.5HEART ACT PROVISIONS.



 
(a)Death benefits.  In the case of a Participant’s death occurring on or after
January 1, 2007, if a Participant dies while performing qualified military
service (as defined in Section 414(u) of the Code), the Beneficiary(ies) of the
Participant shall be entitled to any additional benefits (other than benefit
accruals relating to the period of qualified military service) provided under
the Plan as if the Participant had resumed employment and then terminated
employment on account of death.  In addition, vesting service credit for the
deceased Participant’s period of qualified military service shall be credited to
the extent required by Section 401(a)(37) of the Code.



 
(b)Differential wage payments.  Effective January 1, 2009, (i) a Participant
receiving a differential wage payment, as defined by Section 3401(h)(2) of the
Code, shall be  treated as an Employee of the Employer making the payment, (ii)
the differential wage payment shall be treated as Compensation and 414(s)
Compensation, and (iii) the Plan shall not be treated as failing to meet the
requirements of any provision described in Section 414(u)(1)(C) of the Code by


 
 

--------------------------------------------------------------------------------

 

 
reason of any contribution or benefit which is based on the differential wage
payment.



 
(c)Severance from employment.  Effective January 1, 2009, for purposes of
Section 401(k)(2)(B)(i)(I) of the Code, an individual shall be treated as having
severed from employment during any period the individual is performing service
in the uniformed services described in Section 3401(h)(2)(A) of the Code.  



 
If a Participant elects to receive a distribution by reason of such severance
from employment, the Participant may not make an elective deferral or employee
contribution during the six (6)-month period beginning on the date of such
distribution.



Effective as of the dates specified above, the provisions of this Section
8.5  shall be interpreted consistent with, and governed by, the Heroes Earnings
Assistance and Relief Tax Act of 2008 (“HEART Act”) and regulatory guidance
issued thereunder.”


 
6.Effective January 1, 2009, Section 11.1(b)(2) is hereby amended by adding the
following to the end thereof:



 
“Effective January 1, 2009, Compensation shall also include differential wage
payments as defined by Section 3401(h)(2) of the Code.”



 
7.Except as hereinabove amended, the provisions of the Plan shall continue in
full force and effect.





IN WITNESS WHEREOF, the Company, by its duly authorized officers, has caused
this Amendment to be executed on the 17th day of December, 2010.




MINERALS TECHNOLOGIES INC.




By: /s/ Thomas J. Meek
Thomas J. Meek
General Counsel


By: /s/ D. Randy Harrison
D. Randy Harrison
Sr. Vice-President, Organization and Human Resources







 
 
 
 
